DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 8, 14, 17, 21, 25-27, 30, 33, 34, 37, 39, 40, 42-44, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the treatment device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, 37, and 42 recite the limitation "the patient transfer opening".  There is insufficient antecedent basis for this limitation in the claims.
Claim 26 recites the limitation "the circular treatment track".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (US 20120228522 A1) in view of Hassan (US 20180264290 A1).
With regards to claim 1, Sasai discloses a radiation assembly comprising: a radiation device comprising an accelerator 2 and a radiation projector [0037]; and a radiation device gantry 3, wherein the gantry moveably supports the accelerator and projector (Fig. 2), such that the accelerator and the projector can in unison be rotated about a horizontal patient treatment axis A, wherein the gantry provides a range of movement of the radiation device that defines a cylindrical treatment space 32, extending between a first end 36 and a second opposite end 37, the cylindrical treatment space having the patient treatment axis A at a center thereof (Fig. 2); wherein the gantry comprises a first bearing 40 and a second bearing 40 to moveably support the radiation device. Sasai does not explicitly teach wherein the first and the second bearings comprise a first slew bearing and a second slew bearing, wherein the slew bearings each having a central rotational axis that is aligned with the patient treatment axis, and wherein the first slew bearing has a central opening that defines a treatment space entry port for moving a patient into and out of the treatment space. However, slew bearings were already known in the art and such a modification would have been an obvious matter of design choice. In a similar field of endeavor, Hassan teaches a radiation device comprising a slew bearing [0030-0031] provided to rotate a gantry 220 and having a central rotational axis 222 that is aligned with the patient treatment axis (Fig. 2). Substituting the bearings taught by Sasai with a first and a second slew bearing taught by Hassan would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	With regards to claim 2, Sasai discloses wherein the gantry comprises a treatment housing (outer shell of gantry 3) that at least partially encloses the treatment space 32, the treatment housing being supported at opposite ends by the first slew bearing and the second slew bearing (bearings 40 at each end of Sasai being substituted with slew bearings in view of Hassan above), and wherein the treatment device is mounted on the treatment housing [0039], such that by rotating the treatment housing about the treatment axis, the treatment device is rotated about the treatment axis [0006, 0031].

Claims 8, 14, 17, 21, 25-27, 30, 33, 34, 37, 39, 40, 42-44, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hassan and Carol (US 20130066134 A1).
With regards to claim 8, the combination of Sasai and Hassan teach a radiation device comprising a second slew bearing with a central opening that defines a treatment space entry port for moving a patient into and out of the treatment space (see above). However, Sasai and Hassan do not specify wherein the treatment space comprises a second treatment space. However, Carol teaches it was known to providing opposing first and second treatment spaces (Fig. 1a). As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Sasai and Hassan with the claimed configuration to improve efficiency in terms of utilization of equipment and space.
With regards to claim 14, Sasai teaches the radiation assembly of claim 1, but does not teach the facility of claim 14. However, Carol teaches a radiation therapy facility comprising various embodiments comprising multiple patient rooms [0046], each for preparing a patient for treatment, each of the preparation rooms being provided with a patient transfer port [0061]; and a gantry manipulator [0047], configured to position the gantry in a treatment position relative to each of the multiple patient preparation rooms, in which treatment position, the treatment space, and entry port of the gantry is aligned with the patient transfer opening of one of the patient preparation rooms, to enable direct transfer of a patient from the one of the preparation rooms into the treatment space (Figs 1a-11). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasai with the facility of claim 14 in order treat multiple patients within a shorter amount of time compared to traditional treatments, as taught by Carol.
With regards to claims 17 and 21, Sasai teaches the radiation assembly of claim 1, but does not teach the facility of claim 17. However, Carol teaches a radiation therapy facility wherein the gantry manipulator comprises a transport track extending along multiple preparation rooms stacked next to each other (Fig. 4) [0060]. Neither Sasai nor Carol teach the claimed carriage and/or drive as claimed. Nevertheless, such modification were generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasai with the claimed carriage and drive to efficiently treat the multiple patients as desired.
With regards to claim 25, Carol teaches a gantry track as claimed and shows it was known to provide treatment room that are across from each other such that when a first treatment space is being used, a second treatment space is located on as opposing side relative to the first treatment space (Fig. 5). The limitations not specifically taught including the entry port and carriage configurations were well known and considered obvious design choices. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasai and Carol with the claimed configuration in order to efficiently treat the multiple patients as desired.
With regards to claims 27, Carol teaches wherein multiple rooms are laid out in a circumferential pattern around a center chamber housing the treatment beam and wherein the treatment beam can be rotated to point at each room in turn (Fig. 3) [0056]. The specific configuration of the port, track, guide rail, and carriage were not specifically taught by Carol but were known elements at the time the invention was filed. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 30, Carol teaches wherein the beam generating device or the beam itself may be mounted on a device that allows it to be raised or lowered and further enabled to move along an array of preparation rooms. The device upon which the beam generating device or the beam itself also can be equipped with means to angle it up or down relative to the horizontal. The device supporting the beam or beam generating device can be secured to a means for rotating the beam or the beam generating device around the vertical axis 360 degrees [0047]. Although Carol does not teach the claimed track and carriage, the claimed elements were already known in the art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claims 33, Carol teaches wherein multiple rooms are laid out in a circumferential pattern around a center chamber housing the treatment beam and wherein the treatment beam can be rotated to point at each room in turn (Fig. 3) [0056]. The specific configuration of the port, track, and carriage were not specifically taught by Carol but were known elements at the time the invention was filed. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 34, Sasai discloses wherein the gantry manipulator further comprises a gantry housing 3, the gantry housing enclosing the gantry, and being configured to move with the gantry, to contain radiation emitted by the treatment device [0051].
With regards to claim 37, Sasai teaches the radiation assembly of claim 1, but does not teach the facility of claim 37. However, Carol teaches a radiation therapy facility comprising various embodiments comprising multiple patient rooms [0046], each for preparing a patient for treatment, each of the preparation rooms being provided with a patient transfer port [0061]; and a patient preparation room manipulator, configured to positon the multiple patient preparation rooms in a treatment position (Figs. 6a-6d), in which the treatment position, the treatment space, and entry port of the gantry is aligned with the patient transfer opening of one of the patient preparation rooms, to enable direct transfer of a patient from one of the preparation rooms into the treatment space. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasai with the facility of claim 14 in order treat multiple patients within a shorter amount of time compared to traditional treatments, as taught by Carol.
With regards to claims 39 and 40, Carol teaches the manipulator of claim 37, but does not specify the claimed track, carriage, and drive although each transport mechanism was already known. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 42, Carol teaches it was known to provide treatment room that are across from each other such that when a first treatment space is being used, a second treatment space is located on as opposing side relative to the first treatment space (Fig. 5). The limitations not specifically taught including the entry port and manipulator configurations were well known and considered obvious design choices. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasai and Carol with the claimed configuration in order to efficiently treat the multiple patients as desired.
With regards to claim 43, Sasai discloses a gantry housing 3 enclosing the gantry and the radiation assembly to contain radiation emitted by the treatment device. Sasai does not teach the gantry housing having two openings that each allow access to one of the two entry ports of the treatment device. However, Carol teaches it was known to providing opposing first and second treatment spaces (Fig. 1a). As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Sasai and Hassan with the claimed configuration to improve efficiency in terms of utilization of equipment and space.
With regards to claim 44, Carol teaches moving a treatment device from a first treatment position adjacent a first preparation room to a second treatment position adjacent a second preparation room (Fig. 4).
With regards to claim 49, Carol teaches moving the preparation room in the treatment position wherein the preparation room is adjacent to the treatment device (Figs. 6a-6d) and moving the patient support table via the treatment space entry port into the treatment space [0049].

Allowable Subject Matter
Claim 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach moving the patient support table from a first preparation room of the second group of preparation rooms, the first preparation room being located in the treatment position at the second end of the gantry, out of the treatment space via the treatment space entry port at the second end of the gantry, moving the patient support table of the preparation room of the first group into the treatment space via the treatment space entry port at the first end of the gantry; and using the second patient preparation manipulator to move the first preparation room out of the treatment position and to simultaneously move a second preparation room of the second group into the treatment position at the second end of the gantry.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884